WIEAND, Judge,
concurring:
I agree with the majority that the trial court erred in arresting judgment and discharging the defendant in this criminal case. I write separately only because I reach this conclusion by reasoning which does not rely upon or expand the holding of the Supreme Court in Commonwealth v. Sexton, 485 Pa. 17, 400 A.2d 1289 (1979).
Enrique Torrez was tried non-jury; he was found guilty of robbery and related offenses. The trial court thereafter granted a motion in arrest of judgment and discharged Torrez because the police had refused to comply with a post arrest order directing a lineup. Although the victim had independently identified Torrez from persons walking on the street and also from a photographic array exhibited to *621him by police, the police refused to subject him to a lineup after they learned that Torrez had materially altered his appearance by shaving his head and removing a mustache. Mistakenly, the police did not seek judicial relief from the earlier court order. The Commonwealth’s failure to obtain judicial reconsideration was rendered immaterial, however, because defense counsel then went before the court with a renewed request for a lineup. This second request was denied by the court after it learned of the defendant’s attempt to change his appearance.
The defendant next filed a petition requesting the court to suppress the victim’s identification testimony because the police had failed to provide Torrez with a lineup “as ordered.” After considering evidence of the victim’s opportunity to observe the robber and also his prior identifications of Torrez, the hearing court concluded that there was not a substantial likelihood of misidentification because of the failure to hold a lineup. Consequently, the petition to suppress was denied.1
If the Commonwealth’s conduct in refusing to hold a lineup was initially improper, that impropriety was corrected by the court’s later orders. The lineup requirement was removed by the subsequent order denying a renewed defense request for a lineup. Moreover, as a result of a pre-trial motion to suppress the victim’s in-court identification testimony, the court found an independent basis for the identification and held that the Commonwealth’s refusal to hold a lineup was not an adequate basis on which to suppress the victim’s identification testimony.
The trial court, after hearing all the evidence including the victim’s identification testimony, found Torrez guilty of robbery. This verdict was based on evidence properly received. There was no need for jury instructions regarding the absence of a pre-trial lineup because the case was tried non-jury. The record, moreover, demonstrates clearly that the trial judge was aware of the circumstances surrounding *622the failure to hold a post arrest lineup. Compare: Commonwealth v. Sexton, 485 Pa. 17, 400 A.2d 1289 (1979).
Under these circumstances, the granting of a post-trial motion in arrest of judgment was erroneous. The evidence presented by the Commonwealth was sufficient to sustain the verdict of guilty. If the suppression court erred in refusing to suppress the victim’s identification testimony and the verdict, therefore, was based on improper evidence, the remedy was a new trial. It was not appropriate to arrest judgment and discharge the defendant. See: Commonwealth v. Nelson, 320 Pa.Super. 488, 494, 467 A.2d 638, 641 (1983)(proper remedy where the erroneous introduction of evidence constitutes prejudicial error is “the grant of a new trial at which the evidence will be excluded”).
For these reasons, I agree with the majority that appel-lee’s discharge was improper and must be reversed. The motion for new trial averred various trial errors which, in appellee’s judgment, required a new trial. These averments of error have not been decided by the trial court. Therefore, I agree that there must be a remand to determine the remaining issues raised by appellee’s post-trial motions.

. The court also denied a pre-trial motion to quash which Torrez filed because of the Commonwealth’s failure to hold a lineup.